
	

114 HR 3928 IH: Ending the Sanctuary Capitol Policy Act of 2015
U.S. House of Representatives
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3928
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2015
			Mr. King of Iowa (for himself, Mr. Barletta, Mr. Gohmert, Mr. Gosar, Mr. Brooks of Alabama, Mr. Duncan of South Carolina, Mr. Smith of Texas, and Mr. Babin) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To authorize the Capitol Police to enforce the immigration laws, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ending the Sanctuary Capitol Policy Act of 2015. 2.Capitol police authorized to enforce the immigration lawsSection 9B of the Act entitled An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes, approved July 31, 1946 (2 U.S.C. 1967), is amended—
 (1)in paragraph (4), by striking and; (2)in paragraph (5)(B), by striking the period at the end and inserting ; and; and
 (3)by inserting after paragraph (5) the following:  (6)within the District of Columbia, including the area described under subsection (b), with respect to any violation of the immigration laws, if the officer is in the performance of official duties when the authority is exercised..
			
